DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,552,540. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant Application are similar in scope and content of the patented claims 1-20, issued to the same Applicant.
It is clear that all the elements of the application claims 1-20 are to be found in patented claims 1-20 (as the application claims 1-20fully encompasses patented claims 1-20).  The In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-20 is anticipated by claims 1-20 of the patent, it is not patentably distinct from of the patented claims. 

Application No: 16/597,378
Patent No: 10,552,540
1. A computer system for automated application composition comprising: a memory; and a processor in communication with the memory, wherein the computer system is configured to perform a method, the method comprising: parsing a natural language input to extract one or more chunks, each chunk being a portion of the natural language input that represents one of the one or more application requirements, at least one of the one or more chunks representing at least one of one or more main functionalities described by the one or more application requirements; inferring a coarse architecture according to the one or more chunks, the coarse architecture logically arranging the one or more main functionalities to satisfy the one or more application requirements; identifying existing assets corresponding to the one or more chunks, each asset associated with at least one of the one or more main functionalities; assembling the identified assets according to the coarse architecture; and deploying the assembled assets as an application. 
1. A computer system for automated application composition comprising: a memory; an interface configured to receive a natural language input; and a processor in communication with the memory, wherein the computer system is configured to perform a method, the method comprising: receiving the natural language input via the interface, the natural language input comprising one or more application requirements; parsing the natural language input to extract one or more chunks, each chunk being a portion of the natural language input that represents one of the one or more application requirements, at least one of the one or more chunks representing at least one of one or more main functionalities described by the one or more application requirements; inferring a coarse architecture according to the one or more chunks, the coarse architecture logically arranging the one or more main functionalities to satisfy the one or more application requirements; identifying existing assets corresponding to the one or more chunks, each asset associated with at least one of the one or more main functionalities; assembling the 

2. The system of claim 1, wherein an asset is a basic asset, comprising one a service or an action. 
3. The system of claim 1, wherein an asset is a complex asset, comprising two or more basic assets. 
3. The system of claim 1, wherein an asset is a complex asset, comprising two or more basic assets. 
4. The system of claim 1, further comprising an internal repository of assets stored in the memory. 
4. The system of claim 1, further comprising an internal repository of assets stored in the memory. 
5. The system of claim 1, further comprising an external repository of assets in communication with the processor. 
5. The system of claim 1, further comprising an external repository of assets in communication with the processor. 
6. The system of claim 5, wherein the external repository of assets is stored in a cloud storage. 
6. The system of claim 5, wherein the external repository of assets is stored in a cloud storage.
7. The system of claim 1, wherein the natural language input is analyzed according to at least one of phonology, morphology, lexicology, pragmatics, syntax, and semantics. 
7. The system of claim 1, wherein the natural language input is analyzed according to at least one of phonology, morphology, lexicology, pragmatics, syntax, and semantics. 
8. A method of automated application composition comprising: parsing a natural language input to extract one or more chunks, each chunk being a portion of the natural language input that represents one of the one or more application requirements, at least one of the one or more chunks representing at least one of one or more main functionalities described by the one or more application requirements; inferring a coarse architecture according to the one or more chunks, the coarse architecture logically arranging the one or more main functionalities to satisfy the one or more application requirements; identifying existing assets corresponding to the one or more chunks, each asset associated with at least one of the one or more main functionalities; assembling the identified assets according to 


9. The method of claim 8, wherein the data flow is generated according to semantic matching with the one or more chunks. 
10. The method of claim 8, wherein assembling the identified assets comprises aligning the identified assets with the data flow. 
10. The method of claim 8, wherein assembling the identified assets comprises aligning the identified assets with the data flow. 
11. The method of claim 8, further comprising receiving a second natural language input in response to the application, such that the second natural language input provides feedback on the application. 
11. The method of claim 8, further comprising receiving a second natural language input in response to the application, such that the second natural language input provides feedback on the application. 
12. The method of claim 8, wherein the natural language input is a problem description. 
12. The method of claim 8, wherein the natural language input is a problem description. 
13. The method of claim 8, wherein the natural language input is a description of desired functionality for the application. 
13. The method of claim 8, wherein the natural language input is a description of desired functionality for the application. 
14. The method of claim 8, wherein two or more data flows are inferred from the one or more chunks. 
14. The method of claim 8, wherein two or more data flows are inferred from the one or more chunks. 
15. The method of claim 14, further comprising assembling a second application according to a second coarse architecture comprising a second of the two or more data flows; and deploying the second application in parallel with the application, the application assembled according to a first coarse architecture comprising a first of the two or more data flows. 
15. The method of claim 14, further comprising assembling a second application according to a second coarse architecture comprising a second of the two or more data flows; and deploying the second application in parallel with the application, the application assembled according to a first coarse architecture comprising a first of the two or more data flows. 
16. The method of claim 8, further comprising determining that two or more assets are identified to achieve a main functionality of the one or more main functionalities; and selecting, in response to determining that two or more assets are identified to achieve a main functionality of the one or more main functionalities, a first 


17. The method of claim 16, further comprising assembling a second application using a second asset of the two or assets identified to achieve the main functionality; and deploying the second application in parallel with the application. 
18. The method of claim 8, further comprising analyzing each chunk of the one or more chunks to produce a first-order logic representation of the respective chunk, wherein together the respective first-order logic representations for all of the plurality of chunks comprise the data flow. 
18. The method of claim 8, further comprising analyzing each chunk of the one or more chunks to produce a first-order logic representation of the respective chunk, wherein together the respective first-order logic representations for all of the plurality of chunks comprise the data flow. 
19. The method of claim 8, further comprising identifying that a main functionality of the one or more main functionalities is not satisfied by any of the existing assets. 
19. The method of claim 8, further comprising identifying that a main functionality of the one or more main functionalities is not satisfied by any of the existing assets. 
20. A computer program product for automated application composition, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to perform a method comprising: parsing a natural language input comprising one or more application requirements to extract one or more chunks, each chunk being a portion of the natural language input that represents one of the one or more application requirements; inferring a coarse architecture according to one or more main functionalities required by the one or more application requirements, wherein the coarse architecture comprises a data flow of the one or more chunks; identifying existing assets corresponding to the one or more chunks, each asset associated with at least one of the one or more main functionalities; assembling the identified assets according to the coarse architecture; and deploying the assembled assets as an application. 
20. A computer program product for automated application composition, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to perform a method comprising: receiving a natural language input, the natural language input comprising one or more application requirements; parsing the natural language input to extract one or more chunks, each chunk being a portion of the natural language input that represents one of the one or more application requirements; inferring a coarse architecture according to one or more main functionalities required by the one or more application requirements, wherein the coarse architecture comprises a data flow of the one or more chunks; identifying existing assets corresponding to the one or more chunks, each asset associated with at least one of the . 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because Claim 20 is non-statutory under the most recent interpretation of the Interim Guidelines regarding 35 U.S.C.101 because: The specification at paragraphs 0091-0092 mentions computer storage readable medium which can be reasonably interpreted as a computer program being recorded or downloaded, but still a computer program, which is not patentable under the most recent 35 U.S.C. 101 guidelines. Also, there is not clear indication in the specification as to what constitutes a computer readable medium, it can be broadly interpreted as a carrier wave, which is not patentable under the most recent 35 U.S.C. 101 guidelines. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hjelm et al., (US 8,346,563).


As per claim 2, Hjelm et al., teach the system of claim 1, wherein an asset is a basic asset, comprising one a service or an action (Col.13, lines 45-62). 
As per claim 3, Hjelm et al., teach the system of claim 1, wherein an asset is a complex asset, comprising two or more basic assets (Col.13, lines 45-62). 
As per claim 4, Hjelm et al., teach the system of claim 1, further comprising an internal repository of assets stored in the memory (Col.9, lines 58-65). 
As per claim 5, Hjelm et al., teach the system of claim 1, further comprising an external repository of assets in communication with the processor (Col.9, lines 58-65).

As per claim 7, Hjelm et al., teach the system of claim 1, wherein the natural language input is analyzed according to at least one of phonology, morphology, lexicology, pragmatics, syntax, and semantics (Col.34, lines 31-35).
As per claim 8, Hjelm et al., teach a method of automated application composition comprising: parsing a natural language input to extract one or more chunks, each chunk being a portion of the natural language input that represents one of the one or more application requirements, at least one of the one or more chunks representing at least one of one or more main functionalities described by the one or more application requirements (Col.13, lines 9-34); inferring a coarse architecture according to the one or more chunks, the coarse architecture logically arranging the one or more main functionalities to satisfy the one or more application requirements (Col.13, lines 9-44); identifying existing assets corresponding to the one or more chunks, each asset associated with at least one of the one or more main functionalities (Col.13, lines 45-48); assembling the identified assets according to the coarse architecture (Col.13, lines 48-62); and deploying the assembled assets as an application (Col.13, lines 48-62). 
As per claim 9, Hjelm et al., teach the method of claim 8, wherein the data flow is generated according to semantic matching with the one or more chunks (Col.34, lines 31-35). 
As per claim 10, Hjelm et al., teach the method of claim 8, wherein assembling the identified assets comprises aligning the identified assets with the data flow (Col.13, lines 45-48). 

As per claim 12, Hjelm et al., teach the method of claim 8, wherein the natural language input is a problem description (Col.16, lines 23-49). 
As per claim 13, Hjelm et al., teach the method of claim 8, wherein the natural language input is a description of desired functionality for the application (Col13, lines 9-34). 
As per claim 14, Hjelm et al., teach the method of claim 8, wherein two or more data flows are inferred from the one or more chunks (Col.9, lines 9-34). 
As per claim 15, Hjelm et al., teach the method of claim 14, further comprising assembling a second application according to a second coarse architecture comprising a second of the two or more data flows; and deploying the second application in parallel with the application, the application assembled according to a first coarse architecture comprising a first of the two or more data flows (Col.13, lines 48-62). 
As per claim 16, Hjelm et al., teach the method of claim 8, further comprising determining that two or more assets are identified to achieve a main functionality of the one or more main functionalities; and selecting, in response to determining that two or more assets are identified to achieve a main functionality of the one or more main functionalities, a first asset of the two or assets identified to achieve the main functionality (Col.16, lines 23-49). 
As per claim 17, Hjelm et al., teach the method of claim 16, further comprising assembling a second application using a second asset of the two or assets identified to achieve 
As per claim 18, Hjelm et al., teach the method of claim 8, further comprising analyzing each chunk of the one or more chunks to produce a first-order logic representation of the respective chunk, wherein together the respective first-order logic representations for all of the plurality of chunks comprise the data flow (Col.15, lines 15-33). 
As per claim 19, Hjelm et al., teach the method of claim 8, further comprising identifying that a main functionality of the one or more main functionalities is not satisfied by any of the existing assets (Col.19, lines 54-64). 
As per claim 20, Hjelm et al., teach a computer program product for automated application composition, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to perform a method comprising (Col.8, lines 38-48): parsing a natural language input comprising one or more application requirements to extract one or more chunks, each chunk being a portion of the natural language input that represents one of the one or more application requirements (Col.13, lines 9-34); inferring a coarse architecture according to one or more main functionalities required by the one or more application requirements, wherein the coarse architecture comprises a data flow of the one or more chunks (Col.13, lines 9-44); identifying existing assets corresponding to the one or more chunks, each asset associated with at least one of the one or more main functionalities (Col.13, lines 45-48); assembling the identified assets according to the coarse architecture; and deploying the assembled assets as an application (Col13, lines 48-62).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Kostello (US 2019/0034172 A1) teaches a method including receiving one or more natural language utterances corresponding to natural language design commands for editing an application being designed. The method may also include editing one or more components of the application being designed based on each of the natural language utterances. Furthermore, the method may include generating a functional instance of the application being designed.
Redenbach et al., (US 2017/0102861 A1) teach a method, computer program product, and system for creating a custom user interface for an enterprise portal. Natural language statements are created and then corresponding client-side code is sourced from a code library. The client-side code is then executed in a browser session against the target API(s) resulting in an updated user interface for the enterprise portal. Further, a method, computer program product, and system to create custom information architectures for enterprise portal web sites is provided. The structure or hierarchy of the enterprise portal is displayed and a user can add sites or subsites or modify existing sites or subsites. Corresponding scripts to the additions or modifications are retrieved and executed resulting in an updated portal structure or hierarchy.
Lundberg et al., (US 2014/0019116 A1) teach a system for supervised automatic code generation and tuning for natural language interaction applications, comprising a build environment comprising a developer user interface, automated coding tools, automated testing tools, and automated optimization tools, and an analytics framework software module. Text samples are imported into the build environment and automated clustering is performed to assign them to a plurality of input groups, each input group comprising a plurality of semantically related inputs. Language recognition rules are generated by automated coding tools. Automated testing tools carry out automated testing of language recognition rules and generate recommendations for tuning language recognition rules. The analytics framework performs analysis of interaction log files to identify problems in a candidate natural language interaction application. Optimizations to the candidate natural language interaction application are carried out and an optimized natural language interaction application is deployed into production and stored in the solution data repository.
Feblowitz et al., (US 2008/0244236 A1) teach a method for assembling a stream processing application, includes: inputting a plurality of data source descriptions, wherein each of the data source descriptions includes a graph pattern that semantically describes an output of a data source; inputting a plurality of component descriptions, wherein each of the component descriptions includes a graph pattern that semantically describes an input of a component and a graph pattern that semantically describes an output of the component; inputting a stream processing request, wherein the stream processing request includes a goal that is represented by a graph pattern that semantically describes a desired stream processing outcome; assembling a stream processing graph, wherein the stream processing graph includes at least one data source or at least one component that satisfies the desired processing outcome; and outputting the stream processing graph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
10/22/2021